                    Case 4:20-mc-80214-DMR Document 1-1 Filed 11/25/20 Page 1 of 9



                                                                                       FR
                   ROBERT E. ALLEN - State Bar No. 166589
                                                                                     NOV 25 2020
              1
                   rallen@glaserweil.com
              2    GLASER WEIL FINK HOWARD
                     AVCHEN & SHAPIRO LLP                                      CLE:R�?SAN Y. SOONG
              3    10250 Constellation Boulevard, 19th Floor                  NORTH 01fri,g?i)�ICT COURT
                   Los Angeles, California 90067                                                CALIFORNIA
              4    Telephone: (310) 553-3000
                   Facsimile: (310) 556-2920
                   Attorneys for Petitioner
              6    Bayside Advisory LLC
              7

              8                                UNITED STATES DISTRICT COURT
              9                               NORTHERN DISTRICT OF CALIFORNIA
            -1·0                                  SAN FRANCISCO DIVISION
            11

            12
                                                                               4MISC
·a:;         13    IN RE DMCA § 512(h)
                                                               DECLARATION OF ROBERT E. ALLEN
                                                               IN SUPPORT OF BAYSIDE ADVISORY
�                  SUBPOENA TO TWITTER, INC.                   LLC'S REQUEST TO THE CLERK FOR
 li,...     14                                                 THE ISSUANCE OF A SUBPOENA TO
                                                               TWITTER, INC. PURSUANT TO 17 U.S.C. §
            15                                                 512(h) TO IDENTIFY ALLEGED
                                                               INFRINGER
            16

             17

             18

             19

            20

             21

            22

            23

            24

            25

            26

            27



E,,       DECLARATION OF ROBERT E. ALLEN
          1933531
                                                                                                 CASE NO.:
               Case 4:20-mc-80214-DMR Document 1-1 Filed 11/25/20 Page 2 of 9




                                          DECLARATION OF ROBERT E. ALLEN
        2            I, Robert E. Allen, declare as follows:
        3            1.       I am a partner with the law firm of Glaser Weil Fink Howard Avchen & Shapiro
        4 LLP, counsel of record for Bayside Advisory LLC ("Bayside"). I have personal knowledge of the

        5     facts contained herein and, if called upon to do so, could and would testify competently thereto.
        6            2.       I submit this declaration in support of Bayside's request for issuance to Twitter, Inc.
        7 ("Twitter"), owner and operator of the websites <twitter.com> and <pbs.twimg.com>, of a subpoena
        8     pursuant to the Digital Millennium Copyright Act ("DMCA"), 17 U.S.C. § 512(h) (the
        9 "Subpoena"), to identify one or more alleged infringers whom Bayside is informed and believes

       10 ·   posted copyrighted photographs owned by Bayside (the "Infringing Content") on systems operated
       11     by Twitter without Bayside's authorization.
       12            3.       On October 29, 2020, Bayside submitted a notification via email to
       13     <copyright@twitter.com> and via Federal Express, identifying the Infringing Content on Twitter's
�      14 systems and providing the information required by 17 U.S.C. § 512(c)(3)(A). Attached hereto as

       15     Exhibit 1 is a true and correct copy of the notification sent to Twitter on October 29, 2020.
      16             4.       The purpose for which the Subpoena to Twitter is sought is to obtain the identity of
       17 the alleged infringer or infringers and such information will only be used for the purpose of

       18     protecting rights under 17 U.S.C. §§ 100, et seq.
       19            5.       A true and correct copy of Bayside's proposed Subpoena to Twitter is attached hereto
       20     as Exhibit 2.
       21            I declare under penalty of pe1jury under the laws of the State of California and United States
       22 of America that the foregoing is true and correct.
       23            Executed on November 25, 2020 at Los Angeles, California.
      24                                                                                                ✓
      25
                                                                          ,::.: : :.: :�" ·::����ff_    -.-/___

                                                                            Robert E. Allen
      26

       27

       28


    DECLARA TJON OF ROBERT E. ALLEN
    1933531
Case 4:20-mc-80214-DMR Document 1-1 Filed 11/25/20 Page 3 of 9




                EXHIBIT 1
         Case 4:20-mc-80214-DMR Document 1-1 Filed 11/25/20 Page 4 of 9




Glaser Weil                                                              10250 Constellation Blvd.
                                                                         19th Floor
                                                                         Los Angeles, CA 90067
                                                                         310.553.3000 TEL
                                                                         310.556.2920 FAX
                                                                         Robert E. Allen

October 29, 2020                                                         Direct Dial
                                                                         310.282.6280
                                                                         Direct Fax
                                                                         310.785.3580
                                                                         Email
Via Email (copyright@twitter.com)                                        rallen@glaserweil.com
Facsimile (415-222-9958) and
Federal Express
Twitter, Inc.
1355 Market Street, Suite 900
San Francisco, CA 94103
       Attn: Justin Green
               Agent Designated to Receive
              Notification of Infringement

           Re: DMCA Takedown Relating to the Unauthorized Use of Photos

To whom it may concern:

        We represent Bayside Advisory LLC, who is the sole copyright owner and exclusive
rights holder of certain photographs (the "Photos").

       Your service is hosting the following Photos at the following locations on your network,
which are being reproduced and displayed publicly in connection with your account holder
MrMoneyBags @CallMeMoneyBags:

    1. https://twitter.com/CallMeMoneyBags/status/1321640 l 59029432320/photo/l
       (posted Oct. 28, 2020)
       Photo: https://pbs.twimg.com/media/EldoQdHWoAYolK4?format=png&name= 900x900

    2. https://twitter.com/CallMeMoneyBags/status/1319270117046452224/photo/l
       (posted Oct. 22, 2020)
       Photo: https://pbs.twimg.com/media/Ek79JH XgAIRsJD?format= png&name= small

    3. https://twitter.com/CallMeMoneyBags/status/1318940456181506048/photo/1
       (posted Oct. 21, 2020)
       Photo: https://pbs.twimg.com/media/Ek3Q6kM WAAArb4l ?format=jpg&name= large

    4. https://twitter.com/CallMeMoneyBags/status/l 3 l 8753066242494473/photo/1
       (posted Oct. 20, 2020)
       Photo: https://pbs.twimg.com/media/Ek0lzOVWAAimzQD?format=jpg&name= medium

    5. https://twitter.corn/CallMeMoneyBags/status/131857277 l 086041088/photo/1
       (posted Oct. 20, 2020)
       Photo: https://pbs.twimg.com/media/EkyCjM7WkAA9BkB?format=jpg&name= large

1IT MERITAS LAW FIRMS WORLDWIDE
        Case 4:20-mc-80214-DMR Document 1-1 Filed 11/25/20 Page 5 of 9



Twitter, Inc.
October 29, 2020
Page 2


    6. https://twitter.com/CallMeMoneyBags/status/1318408555117056000/photo/1
       (posted Oct. 19, 2020)
       Photo: https://pbs.twimg.com/media/Ekvs4VLWAAAJKN9?format=jpg&name= medium

        Pursuant to Section 512(c) of the Digital Millennium Copyright Act, we seek the
immediate removal of the Photos from your servers and that your service no longer reproduce,
display publicly or distribute them, all of which uses are infringing. We request that you
immediately notify the infringer of this notice to cease any further posting of infringing material
to your server in the future.

        We have a good faith belief that the use of the Photos as listed above is not authorized by
the copyright owner, its agent, or the law (including, without limitation, fair use). We assert that
the information in this notification is accurate, and under penalty of pe1jury, and that we are
authorized to act on behalf of Bayside Advisory LLC, the owner of each of the exclu.sive rights
protected under Section 106 of The Copyright Act in and to each of the Photos.

        This letter does not constitute a waiver of any right to recover damages incurred by vi1tue
of any such unauthorized activities, and such rights as well as claims for other relief are
expressly retained.

       You may contact me at the physical address, email address and/or telephone numbers
provided above.
                                          Sincerely,


                    ,,,-   ::'.--�/---  Robe1t E. Allen
                        Glaser Weil Fink Howard Avchen & Shapiro LLP
Case 4:20-mc-80214-DMR Document 1-1 Filed 11/25/20 Page 6 of 9




               EXHIBIT 2
                      Case 4:20-mc-80214-DMR Document 1-1 Filed 11/25/20 Page 7 of 9

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Northern District of California
     In re DMCA Sec. 512(h} Subpoena to Twitter, Inc.
                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:            Twitter, Inc. c/o CT Corporation System; 818 West Seventh Street, Suite 930; Los Angeles, CA 90017

                                                       (Name of person to whom this subpoena is directed)

        -6
        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:AII identifying information, including but not limited.to-real names, IP addresses, MAC addresses, email
         addresses, and telephone numbers, associated with the Twitter account "@CallMeMoneyBags" accessible at
         the URL "https://twitter.com/callmemoneybags"

     Place: Glaser Weil Fink Howard Avchen & Shapiro LLP                                  Date and Time:
            455 Market St., Ste. 1150, San Francisco, CA 94015                                              12/04/2020 10:00 am

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

     Place:                                                                               Date and Time:
 I                                                                                    I


       The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date: -------
                                   CLERK OF COURT
                                                                                             OR

                                           Signature ofClerk or Deputy Clerk                                          Attorney's signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Petitioner Bayside Advisory LLC                                          , who issues or requests this subpoena, are:
 Robert E. Allen; 10250 Constellation Blvd., 19th Fl., Los Angeles, CA 90067; rallen@glaserweil.com; 310-553-3000
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 4:20-mc-80214-DMR Document 1-1 Filed 11/25/20 Page 8 of 9

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by-Fed. -R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, -and the mileage allowed by law, in the amount of
          $

My fees are$                                       for travel and$                              for s.ervices, for a total of$                0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server's signature



                                                                                                 Printed name and tille




                                                                                                     Server's address

Additi.0nal information regarding attempted service, etc.:
                       Case 4:20-mc-80214-DMR Document 1-1 Filed 11/25/20 Page 9 of 9

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), amI- (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert's opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert's
  (1) For a Trio� Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Spe cifying Conditio ns as anA lternative. In the circumstances
   (A) within 1 00 miles of where the personresides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the i:1erson resides, is employed, or regularly     conditions if the serving party:
transacts ·business in person, if the person                                           (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
 (2) For Other Dis covery. A subpoena may command:
  (A) production of documents, electronically stored inforn1ation, or               (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
  (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and laoel them to correspond to the categories in the demand.
                                                                                     (B) Fo rm fo r P ro ducing Ele ctro ni cally Sto re d info rm ationNotSpe cified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for.producing electronically stored
·responsible for issuing and serving a subpoena must take reasonable steps        information, the person responding must produce it in a form or forms in
 to avoid imposing undue burden or expense on a person subject to the             which it is ordinarily maintained or in a reasonably usable form or forn1s.
 subpoena. The court for the district where compliance is required must              (C) Ele ctronically Sto re d info rm ation P ro duce d in Only One Fo rm. The
 enforce this duty and impose an appropriate sanction-which may include           person responding need not produce the same electronically stored
 lost earnings and reasonable attorney's fees---on a party or attorney who        information in more than one form.
 fails to comply.                                                                    (D) inaccessib le Ele ctro ni cally Sto re d Info rm atio n. The person•
                                                                                  respondiniµieed·not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                          from sources that the person identifies as not reasonably accessible·because
   (A) Appearance Not Req ui red. A person commanded to produce                   of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored inforn1ation, or tangible things, or to          order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible            26(b )(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises---or to          (A) info rm ation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is .served. If an objection is made,          (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production orJnspection.                                           (B) Info rm ationP ro duced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim of privilege or of protection as
 order must protect a person who is neither a party nor a party's officer from    trial-preparation material, .the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
   (A) When Req ui re d. On timely motion, the court for the district where       until the claim is resolved; must- take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 4 5(c);                                                         produced the informafion must preserve the information until.the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Pe rmitted. To protect a person subject to or affected by a             The court for .the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
